Citation Nr: 0005832	
Decision Date: 03/03/00    Archive Date: 03/14/00

DOCKET NO.  98-10 908	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California



THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

John Kitlas, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1966 to January 
1968, which included service in the Republic of Vietnam.  He 
died in October 1997, and the appellant is his surviving 
spouse.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California, which denied the claim.

The appellant provided testimony at a personal hearing held 
before the RO in January 1999, a transcript of which is of 
record.



FINDINGS OF FACT

1.  The veteran's period of active duty included service in 
the Republic of Vietnam.

2.  The veteran died as a result of aspiration pneumonia due 
to a brain tumor, which had its onset many years post service 
and was not otherwise related thereto.

3.  A lung nodule, even if cancerous, did not play a role in 
the veteran's death.

4.  The veteran was not service-connected for any disability 
at the time of his death.  

5.  The preponderance of the evidence is against a finding 
that a disability incurred in or aggravated by active service 
was the principal or a contributory cause of the veteran's 
death.


CONCLUSION OF LAW

The appellant is not entitled to service connection for the 
cause of the veteran's death.  38 U.S.C.A. §§ 1101, 1110, 
1310, 1312, 5107 (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 3.307, 3.309, 3.312 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background.  The evidence on file shows that the veteran died 
in October 1997.  His death certificate lists his immediate 
cause of death as lung cancer due to a brain tumor.  At the 
time of his death, the veteran was not service-connected for 
any disability.  In fact, service connection was denied for a 
brain tumor, claimed as secondary to herbicide exposure, by 
rating decisions issued in November 1981 and April 1996.  
While the veteran filed a Notice of Disagreement to the April 
1996 rating decision, no Substantive Appeal was received 
following the August 1996 Statement of the Case.  
Furthermore, the veteran stated that he wished to withdraw 
this appeal by a statement dated in May 1997.

The veteran's lungs and chest were clinically evaluated as 
normal on his February 1966 induction examination.  His 
service medical records show no diagnosis of or treatment for 
lung cancer and/or a brain tumor during his period of active 
duty.  On his separation examination, the veteran's lungs and 
chest were clinically evaluated as normal.  At the time of 
this examination, the veteran reported that he had never 
experienced a tumor, growth, cyst, or cancer.

The veteran's service records show that his period of active 
duty included service in the Republic of Vietnam.

The appellant's claim of entitlement to service connection 
for the cause of the veteran's death was received by the RO 
in November 1997.  She asserted that the veteran died of a 
service-connected disability due to Agent Orange exposure and 
residual conditions.  Further, she stated that one of the 
primary causes of the veteran's death was lung cancer, and 
that no one could estimate how long he had had this 
disability.

Various private medical records are on file which included 
the following: an October 1979 statement from a Dr. Stansell; 
records from a Dr. Otani which cover a period from November 
1991 to July 1992; records from a Dr. Smith which cover the 
period from August 1987 to February 1996; records from the 
UCSF concerning private hospitalization in October 1987; 
records from Woodland Memorial Hospital which cover a period 
from June 1979 to November 1983; and records from a Dr. 
Johnson which cover a period from November 1991 to September 
1997.  These records show treatment for various physical 
disabilities, including treatment for a brain tumor in 
1978/1979.  This treatment included resection of Grade III-IV 
astrocytoma of the left parietal region, and post-operative 
radiation and chemotherapy.  Nothing in these records related 
the veteran's brain tumor to his period of active duty.  
Moreover, these records show no treatment for or diagnosis of 
lung cancer.  As an additional matter, it is noted that Dr. 
Smith reported in January 1996 that swallowing studies of the 
veteran showed tendencies for aspiration pneumonia.

The appellant also submitted private medical records that 
cover the period from December 1996 to October 1997.  In 
October 1997 it was noted that the veteran had a brain tumor 
some years earlier, a big defect on the side of his cranium, 
and a spot on his lung that appeared to be metastatic.  

Also on file is an October 1997 private medical statement 
from Dr. Johnson who stated that during the veteran's 
emergency room visit in September 1997, a radiologist noted 
that the veteran had a new 5 mm nodule in the right mid lung 
field.  Given the veteran's history of brain tumor, Dr. 
Johnson opined that this may represent a metastatic lesion of 
the lung.  Therefore, Dr. Johnson recommended that the 
veteran follow-up with his physician, Dr. Smith.

VA medical records are on file that cover the period from May 
to August 1981, which show treatment for, among other things, 
the veteran's brain tumor.  Chest X-rays conducted in May 
1981 found the cardiomediastinal silhouette to be normal.  
The lungs were expanded well except for a small discoid 
atelectatic scar in the medial aspect of the right middle 
lobe.  There were no acute infiltrates.  Additionally, 
diaphragms were found to be well rounded and the costophrenic 
angles were clear.  Overall conclusion was that no active 
disease was demonstrated in the chest, although it was noted 
that he did have the small discoid atelectatic scar in the 
middle lobe.

In a January 1998 rating decision, the RO denied service 
connection for the cause of the veteran's death, claimed as 
due to Agent Orange exposure.  After summarizing the medical 
records on file, the RO found that the evidence failed to 
establish any relationship between the veteran's military 
service and his death which occurred as a result of lung 
cancer due to brain tumor.  The RO stated that the evidence 
did not establish primary lung cancer, for which service 
connection could be established under the laws applicable to 
Agent Orange exposure in Vietnam.  Rather, the evidence 
showed that the lung cancer was the result of the veteran's 
brain tumor, for which service connection could not be 
established under the laws applicable to Agent Orange 
exposure.  Therefore, the RO determined that the claim was 
not well grounded and must be denied.

The appellant appealed the January 1998 rating decision to 
the Board.  In both her Notice of Disagreement and 
Substantive Appeal, the appellant contended that the 
veteran's death was the direct result of lung cancer which 
was entitled to presumptive service connection based upon the 
veteran's exposure to Agent Orange during his service in 
Vietnam.  She also asserted that she should be granted the 
benefit of the doubt pursuant to 38 C.F.R. § 3.102.

In conjunction with this appeal, a private medical statement 
was submitted by Dr. Smith, dated in June 1998.  In this 
statement, Dr. Smith noted that the veteran had a brain tumor 
which was removed, and that the veteran claimed the condition 
was felt to possibly be due to exposure to herbicides.  Also, 
Dr. Smith noted that the veteran was noted to have a new 5 mm 
nodule on the right lung field during a visit to the 
emergency room in September 1997.  Dr. Smith opined that this 
was possibly a new and totally independent malignancy.  
However, this was never specifically determined, and since he 
had previously had a brain tumor, it was also felt that the 
lung lesion was possibly on the basis of metastasis.  
Nevertheless, Dr. Smith stated that, to his knowledge, the 
etiology and determination of the lung lesion being primary 
or metastatic was never determined, and, therefore, could 
well have been an independent primary.  

Additional private medical records were also added to the 
file from the Woodland Memorial Hospital which cover a period 
from April to October 1978.  These records show that the 
veteran underwent a craniotomy in April 1978 due to a Grade 
III-IV astrocytoma, had subsequent radiation treatment at 
UCSF, and chemotherapy treatment at Woodland.  Nothing in 
these records related the veteran's brain tumor to his period 
of active duty.  

A medical opinion was subsequently obtained by the RO from 
the Chief, Pathology Service, from the VA Medical Center 
(VAMC) in September 1998.  This opinion was as follows:

1.	This memo is in response to your 
request to review the chart of [the 
veteran], and to determine if he might 
have had lung cancer.

2.	I apologize for the delay. I was 
hoping to be able to review the pathology 
report on his brain tumor that was 
removed in 1978. However, because UCSF 
records from that decade are in storage, 
I have not been able to obtain it.

3.	There are some unusual aspects to 
[the veteran's] medical history.  He was 
reported to have had a malignant 
astrocytoma, Grade IV, in 1978.  The 
median survival of patients with this 
neoplasm is approximately 12 months.  
Therefore, it is extremely rare for 
someone to survive 19 years after 
treatment for a Grade IV astrocytoma.

4.	It also exceedingly rare for Grade 
IV astrocytomas to metastasize outside of 
the central nervous system.  There have 
been only isolated case reports.

5.	Given these facts, it seems highly 
unlikely that the lung nodules seen by X-
ray in [the veteran] one month prior to 
his death was related to his astrocytoma.

6.	It is impossible to determine from 
the radiologic description whether the 
lung nodule might have been a carcinoma.  
However, it is highly unlikely that a 5 
mm carcinoma could have resulted in his 
death in the span of only one month.

7.	In summary then, I believe that this 
man's lung nodule was not related to his 
history of Grade IV astrocytoma.  On the 
other hand, it is also unlikely that the 
lung nodule, whatever it was, was the 
cause of death.  In the absence of a 
post-mortem examination, determination of 
the cause of death is not possible at 
this time.  Aspiration pneumonia is a 
possibility, since aspiration was 
documented by a barium swallow study.

8.	Thank you for the opportunity to 
review this case.

At her January 1999 personal hearing, the appellant testified 
that the veteran's health fluctuated after he had the brain 
tumor removed in April 1978.  She described his health as a 
roller coaster, in that he would be good for a period, and 
then his health would go downhill.  Also, she testified that 
the veteran did not work after the April 1978 surgery, and 
that she took care of him from that time until his death.  
The appellant further testified that the veteran's health had 
a pretty quick decline during the last year before his death.  
For example, she testified that he had a rapid weight decline 
due to a throat disorder which made it difficult for him to 
swallow.  She testified that the veteran's doctors never 
specifically determined the cause of the veteran's throat 
disorder/swallowing problems.  They just said that it was 
with his medical history.  Moreover, the appellant indicated 
that no doctor ever specifically told her that the veteran 
had lung cancer prior to his death.  Regarding the September 
1997 report regarding the lung nodule, she testified that 
this document was sent to her about a week after the 
emergency room visit, and that she did not really know what 
it meant until she consulted a medical dictionary.  At this 
hearing, the appellant's representative contended that Dr. 
Smith's June 1998 statement supported the claim of service 
connection for the cause of the veteran's death.  Regarding 
the September 1998 VA Medical Opinion, the representative 
stated that it was similar to Dr. Smith's opinion in that the 
VA physician did not believe that the lung cancer 
metastasized from the brain tumor.  The representative 
acknowledged that the VA physician was not sure about the 
lung nodule, because it was not very big and the veteran died 
shortly after it was discovered.  However, the representative 
contended that cancers could spread in "spidery" type ways 
that would not show up on X-rays.  The representative also 
contended that the veteran's health was so poor at that point 
that he may have been unable to fight even a small amount of 
lung cancer.  

As an additional matter it is noted that the Hearing Officer 
recommended to the appellant that she have Dr. Smith review 
the September 1998 VA Medical Opinion for review and comment.  
No subsequent opinion from Dr. Smith regarding the 
appellant's claim appears in the evidence on file.

An additional VA medical opinion was obtained by the RO in 
March 1999.  The Medical Officer who issued this opinion 
noted that it was based on review of the available medical 
evidence in the veteran's claims folder, and specifically 
noted the results of the September 1998 opinion from the VAMC 
Chief of Pathology Service and the April 1978 records from 
the Woodland Memorial Hospital.  Overall, this Medical 
Officer opined that it was 

unlikely that the veteran's lung nodule, 
whatever it was, contributed materially 
and substantially to the veteran's death.  
It is likely that the veteran's long 
standing non-service connected 
astrocytoma produced the veteran's death 
due to aspiration pneumonia.

(Emphasis in original).

In an April 1999 Supplemental Statement of the Case, the RO 
confirmed and continued the denial of service connection for 
the cause of the veteran's death.  

In statements dated in July and November 1999, the veteran's 
representative requested that all reasonable doubt be 
resolved in favor of the appellant.  Additionally, in the 
November 1999 statement the representative asserted that the 
appellant's claim was well grounded due to the June 1998 
statement from Dr. Smith, and that the RO obtained the 
September 1998 VA Medical Opinion in order to deny the 
appellant's claim for compensation benefits.


Legal Criteria.  In order to establish service connection for 
the cause of the veteran's death, the evidence must show that 
a disability incurred in or aggravated by active service was 
the principal or contributory cause of death.  38 U.S.C.A. § 
1310; 38 C.F.R. § 3.312(a) (1999).  In order to constitute 
the principal cause of death the service-connected disability 
must be one of the immediate or underlying causes of death, 
or be etiologically related to the cause of death.  38 C.F.R. 
§ 3.312(b).  In the case of contributory cause of death it 
must be shown that it contributed substantially or 
materially; that it aided or lent assistance to the 
production of death.  It is not sufficient to show that it 
casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. 
§ 3.312(c)(1).

A veteran, who during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era 
shall be presumed to have been exposed during such service to 
an herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to such agent 
during that service.  38 C.F.R. 
§ 3.307.  Service connection may be granted on a presumptive 
basis for certain disabilities based on exposure to an 
herbicide agent, including chloracne or other acneform 
disease consistent with chloracne.  The diseases listed in 38 
C.F.R. 
§ 3.309 shall have become manifest to a degree of 10 percent 
or more at any time after service, except that chloracne or 
other acne form disease consistent with chloracne shall have 
become manifest to a degree of 10 percent or more within a 
year after the last date on which the veteran was exposed to 
an herbicide agent during active military service.  38 C.F.R. 
§§ 3.307, 3.309.

It has been determined that a positive association exists 
between exposure to herbicides in Vietnam and the following 
conditions: chloracne or other acneform diseases consistent 
with chloracne, Hodgkin's disease, multiple myeloma, non- 
Hodgkin's lymphoma, acute and subacute peripheral neuropathy, 
porphyria cutanea tarda, prostate cancer, respiratory cancers 
(cancer of the lung, bronchus, larynx, or trachea), and soft- 
tissue sarcomas (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e) 
(1999).

The Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2725, 2727-29 (1984) does not preclude a veteran 
from establishing service connection with proof of actual 
direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).

The threshold question that must be resolved is whether the 
appellant has presented evidence of a well-grounded claim.  A 
well-grounded claim is a plausible claim that is meritorious 
on its own or capable of substantiation.  An allegation that 
a disorder is service-connected is not sufficient; the 
appellant must submit evidence in support of a claim that 
would "justify a belief by a fair and impartial individual 
that the claim is plausible."  See 38 U.S.C.A. § 5107(a); 
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  The quality and 
quantity of the evidence required to meet this statutory 
burden of necessity will depend upon the issue presented by 
the claim.  Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).

For a well-grounded claim of service connection for the cause 
of the veteran's death, there must be medical evidence that 
demonstrates a nexus between the cause of the veteran's death 
and a disease or injury in service.  Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995).  Lay assertions of medical causation or 
a medical diagnosis cannot constitute evidence to render a 
claim well grounded.  Grottveit, 5 Vet. App. at 93.


Analysis.  In the instant case, the Board finds that the 
appellant has submitted a well-grounded claim for the cause 
of the veteran's death in that the claim is plausible.  See 
38 U.S.C.A. § 5107(a) (West 1991); see also Tirpak, supra.  
The veteran's death certificate lists his immediate cause of 
death as lung cancer due to a brain tumor.  However, 
subsequent medical opinions have opined that the veteran's 
lung cancer was not due to his brain tumor.  Specifically, 
the June 1998 statement from Dr. Smith, and the September 
1998 VA Medical Opinion.  Lung cancer is one of the 
presumptive conditions associated with herbicide exposure 
during service in Vietnam.  38 C.F.R. §§ 3.307, 3.309(e).  
The veteran's period of active duty included service in 
Vietnam, and there is no affirmative evidence that he was not 
exposed to herbicides during this period.  Thus, the Board 
finds that the appellant's claim is well grounded on a 
presumptive basis.

Adjudication of the appellant's claim of service connection 
for the cause of the veteran's death does not end with the 
finding that the case is well-grounded.  In determining that 
the veteran's claim is well-grounded, the credibility of 
evidence has been presumed and the probative value of the 
evidence has not been weighed.  However, once the claim is 
found to be well-grounded, the presumption that it is 
credible and entitled to full weight no longer applies.  In 
the adjudication that follows, the Board must determine, as a 
question of fact, both the weight and credibility of the 
evidence.  Equal weight is not accorded to each piece of 
material contained in a record; every item of evidence does 
not have the same probative value.

In the instant case, the Board finds that the preponderance 
of the evidence is against the appellant's claim of service 
connection for the cause of the veteran's death.  Both the 
September 1998 and March 1999 VA Medical Opinions support the 
conclusion that the veteran's death was due to aspiration 
pneumonia, and not lung cancer.  The Board notes that these 
Opinions were issued by two different physicians, both of 
whom indicated they had reviewed the veteran's medical 
records prior to issuing their respective opinions.  No 
competent medical evidence is on file which refutes these 
Opinions.  The Board cannot substitute its own 
unsubstantiated opinion for that of a competent medical 
professional.  Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).  Consequently, the Board must accept these 
conclusions as correct.

As noted in the March 1999 VA Medial Opinion, the veteran's 
aspiration pneumonia was attributed to his astrocytoma (i.e. 
brain tumor).  The veteran was not service-connected for a 
brain tumor. With respect to the instant case, no competent 
medical evidence has been submitted to show that the veteran 
had a brain tumor during service or within his first post-
service year.  38 C.F.R. §§ 3.307, 3.309(a).  Moreover, no 
competent medical nexus evidence is on file which relates the 
veteran's brain tumor to his period of active duty.  Thus, 
the evidence on file does not support the appellant's claim.

The only evidence to support the claim of service connection 
for the cause of the veteran's death, are the contentions of 
the appellant and her representative.  Issues of medical 
diagnosis or medical causation require competent medical 
evidence in order to have probative value.  See Grottveit at 
93.  Nothing on file shows that the appellant or her 
representative has the requisite knowledge, skill, 
experience, training, or education to render a medical 
opinion.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Consequently, these contentions cannot support the 
claim.

As an additional matter, the Board notes that the veteran's 
representative contended that the RO obtained the September 
1998 VA Medical Opinion in order to deny the appellant's 
claim for compensation benefits.  The Board finds that this 
characterization is incorrect, as the evidence shows that the 
RO had a legitimate reason for requesting this Opinion.  
Specifically, although Dr. Smith's June 1998 statement raised 
the possibility that the veteran's lung cancer was not due to 
his brain tumor, his overall opinion was equivocal and 
speculative about the actual etiology of the veteran's brain 
tumor.  The Board notes that the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999)(hereinafter, "the 
Court") has found that purely speculative medical opinions do 
not provide the degree of certainty required for medical 
nexus evidence.  See Stegman v. Derwinski, 3 Vet. App. 228, 
230 (1992); Obert v. Brown, 5 Vet. App. 30, 33 (1993); 
Bostain v. West, 11 Vet. App. 124, 127 (1998).  The Court has 
also held that when the medical evidence of record is 
insufficient, in the opinion of VA, or of doubtful weight or 
credibility, VA must supplement the record by seeking an 
advisory opinion, ordering a medical examination, or citing 
recognized medical treatises that clearly support its 
ultimate conclusions.  Colvin, supra.  Therefore, the RO 
properly requested an advisory medical opinion in order to 
resolve this issue.  Moreover, the Board notes that the 
September 1998 VA Medical Opinion actually supports the 
finding that the veteran's lung nodule was not due to his 
brain tumor.  However, this Opinion also raised the 
possibility that the veteran's death was not due to lung 
cancer, but to aspiration pneumonia.  This in turn made in 
necessary for the RO to obtain the March 1999 VA Medical 
Opinion in order to resolve this issue.

For the reasons stated above, the Board finds that the 
preponderance of the evidence is against the appellant's 
claim of entitlement to service connection for the veteran's 
death.  As the preponderance of the evidence is against the 
appellant's claim, the reasonable doubt doctrine is not for 
application in the instant case.  See generally Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.



		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals

 

